[exhibit101executionversi001.jpg]
EXECUTION VERSION INCREMENTAL ASSUMPTION AGREEMENT INCREMENTAL ASSUMPTION
AGREEMENT (this “Agreement”) dated as of November 21, 2019 relating to the Third
Amended and Restated First Lien Credit Agreement dated as of August 21, 2013 (as
further amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”) among CHASE ACQUISITION I, INC., RBS GLOBAL,
INC. (“RBS Global”), REXNORD LLC (“Rexnord” and, together with RBS Global, the
“Borrowers”), the Lenders party thereto from time to time, the Issuing Banks
party thereto from time to time and CREDIT SUISSE AG, as Administrative Agent
(in such capacity, the “Administrative Agent”). RECITALS: WHEREAS, the Borrowers
have, by notice to the Administrative Agent dated as of November 14, 2019,
delivered pursuant to Section 2.21(j) of the Credit Agreement (the “Notice”) (a
copy of which notice is attached as Exhibit A hereto), requested a Refinancing
Term Loan in an aggregate principal amount of $725,000,000 (the “Term B Loan
Refinancing”); WHEREAS, the Net Proceeds of the Term B Loan Refinancing will be
used to repay in full the aggregate principal amount of the Term B Loans
outstanding on the 2019 Term B Refinancing Effective Date (as defined below),
together with accrued interest thereon, and break funding payments (if any)
applicable thereto in accordance with Section 2.16 of the Credit Agreement (such
amounts collectively, the “Term B Loan Repayment Amounts”); WHEREAS, the
institution listed on Schedule I hereto (the “Refinancing Term Lender”) has
agreed, on the terms and conditions set forth herein and in the Credit
Agreement, to provide the amount of the Term B Loan Refinancing set forth
opposite its name under the heading “Refinancing Term Loan Commitment” on
Schedule I hereto (the “Refinancing Term Loan Commitment”); and WHEREAS,
immediately after giving effect to the Term B Loan Refinancing the Borrowers,
the Lenders party hereto (constituting all Lenders under the Credit Agreement)
and the Administrative Agent agree to make further amendments to the Credit
Agreement as set forth herein pursuant to Section 9.08(b) of the Credit
Agreement. NOW, THEREFORE, the parties hereto therefore agree as follows:
SECTION 1. Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Agreement becomes effective, refer to the
Credit Agreement as amended hereby. #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi002.jpg]
SECTION 2. Term B Loan Refinancing. (a) Subject to the terms and conditions set
forth herein, the Refinancing Term Lender agrees to make a Refinancing Term Loan
to the Borrowers on the 2019 Term B Refinancing Effective Date in a principal
amount not to exceed its Refinancing Term Loan Commitment. (b) The
Administrative Agent hereby agrees in its reasonable discretion that the Notice
attached hereto satisfies the notice requirement applicable to Refinancing Term
Loans set forth in Section 2.21(j) of the Credit Agreement. (c) With effect from
the 2019 Term B Refinancing Effective Date, the Refinancing Term Lender shall be
a “Term B Lender” and the Refinancing Term Loan shall be a “Term B Loan”.
SECTION 3. Term B Loan Refinancing Amendments to the Credit Agreement. Subject
to the terms and conditions set forth herein, the Borrowers, the Refinancing
Term Lender and the Administrative Agent hereby agree to amend the Credit
Agreement pursuant to Sections 2.21 and 9.08(b) thereof as follows: (a) Section
1.01 of the Credit Agreement is hereby amended by adding the following
definitions in appropriate alphabetical order: “2019 Term B Incremental
Assumption Agreement” means the Incremental Assumption Agreement dated as of
November 21, 2019 among the Borrowers, Holdings, the other Loan Parties party
thereto, the Revolving Facility Lenders party thereto, the Refinancing Term
Lender party thereto and the Administrative Agent. “2019 Term B Refinancing
Effective Date” means November 21, 2019. (b) The following definitions are
hereby amended and restated in their entirety to read as follows: “Applicable
Margin” shall mean for any day (i) with respect to any Term B Loan, 1.75% per
annum in the case of any Eurocurrency Loan and 0.75% per annum in the case of
any ABR Loan, (ii) with respect to any Initial Revolving Loan, as set forth
pursuant to the Pricing Grid, and (iii) with respect to any Other Term Loan or
Other Revolving Loan, the “Applicable Margin” set forth in the Incremental
Assumption Agreement relating thereto. “Term B Loan Commitment” shall mean, with
respect to each Term B Lender, the commitment of such Term B Lender to make Term
B Loans hereunder as of the 2019 Term B Refinancing Effective Date. 2
#92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi003.jpg]
The aggregate amount of the Term B Loan Commitments as of the 2019 Term B
Refinancing Effective Date is $725,000,000. “Term B Loans” shall mean (a) the
term loans made by the Lenders to the Borrowers pursuant to Section 2(a) of the
2019 Term B Incremental Assumption Agreement, and (b) any Incremental Term Loans
in the form of Term B Loans made by the Incremental Term Lenders to the
Borrowers pursuant to Section 2.01(c). (c) Section 1.01 of the Credit Agreement
is hereby amended to delete the definition of “Required Rating”. (d) Section
2.10(a)(i) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows: (i) the Borrowers shall repay Term B Borrowings on
the last day of each March, June, September and December of each year
(commencing on the last day of the first full fiscal quarter of the Borrowers
after the 2019 Term B Refinancing Effective Date) and on the applicable Term
Facility Maturity Date or, if any such date is not a Business Day, on the next
preceding Business Day (each such date being referred to as a “Term B Loan
Installment Date”), in an aggregate principal amount of the Term B Loans equal
to (A) in the case of quarterly payments due prior to the applicable Term
Facility Maturity Date, an amount equal to 0.25% of the aggregate principal
amount of Term B Loans outstanding immediately after the 2019 Term B Refinancing
Effective Date, and (B) in the case of such payment due on the applicable Term
Facility Maturity Date, an amount equal to the then unpaid principal amount of
the Term B Loans outstanding. (e) Section 2.12 of the Credit Agreement is hereby
amended by deleting the phrase “2017 Refinancing Effective Date” in clause (d)
and replacing it with the phrase “2019 Term B Refinancing Effective Date”.
SECTION 4. Other Amendments. Subject to the terms and conditions set forth
herein, the Borrowers, the Refinancing Term Lender, the Revolving Facility
Lenders party hereto (together with the Refinancing Term Lender, such persons
constituting all Lenders under the Credit Agreement) and the Administrative
Agent agree to amend the Credit Agreement as follows: (a) Section 1.01 of the
Credit Agreement is hereby amended by adding the following definitions in
appropriate alphabetical order: “Benchmark Replacement Adjustment” shall mean,
with respect to any replacement of the LIBO Rate with a new benchmark rate for
each applicable Interest Period, the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the 3 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi004.jpg]
Administrative Agent and the Borrowers giving due consideration to (x) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBO Rate with
the applicable new benchmark rate by the relevant Governmental Authority or (y)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable new benchmark rate for U.S.
Dollar-denominated syndicated credit facilities at such time. “Beneficial
Ownership Certification” shall mean a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation. “Beneficial
Ownership Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan” shall mean any
of (a) an “employee benefit plan” (as defined in ERISA) that is subject to Title
I of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code
or (c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”. “BHC Act Affiliate” of a
party means an “affiliate” (as such term is defined under, and interpreted in
accordance with, 12 U.S.C. 1841(k)) of such party. “Covered Entity” means any of
the following: (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (c) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the meaning assigned
to that term in, and shall be interpreted in accordance with, 12 C.F.R. §§
252.81, 47.2 or 382.1, as applicable “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended, and the rules and regulations
promulgated thereunder. “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time. 4 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi005.jpg]
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). (b) The
definition of “Permitted Business Acquisition” contained in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows: “Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrowers and their Subsidiaries in, or merger, consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with cash consideration in excess of $50,000,000, the Borrowers shall
be in Pro Forma Compliance after giving effect to such acquisition or investment
and any related transaction; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by Section
6.01; (v) to the extent required by Section 5.10, any person acquired in such
acquisition, if acquired by the Borrowers or a Domestic Subsidiary, shall be
merged into the Borrowers or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party; and (vi) the aggregate cash
consideration in respect of such acquisitions and investments in assets that are
not owned by the Borrowers or Subsidiary Loan Parties or in Equity Interests in
persons that are not Subsidiary Loan Parties or do not become Subsidiary Loan
Parties upon consummation of such acquisition shall not exceed the greater of
(x) 7% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such acquisition for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b) and (y) $200,000,000,
provided that clause (vi) shall not apply to any acquisition of a Foreign
Subsidiary so long as the Borrowers comply with Section 5.10(e); provided,
further, that the satisfaction of conditions set forth in clauses (i) and (iii)
above may be tested, at the Borrowers’ election, upon the Borrowers’ entry into
definitive documentation with respect to such acquisition or on the date a “Rule
2.7 announcement” of a firm intention to make an offer in respect of a target
company is made in compliance with the United Kingdom City Code on Takeovers and
Mergers. 5 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi006.jpg]
(c) Article I of the Credit Agreement is hereby amended to include the following
Section 1.06, to follow immediately after Section 1.05 appearing therein:
Section 1.06 LLC Division; Series Transactions. Any reference herein to a
merger, transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate person. Any division of a limited liability company shall constitute a
separate person hereunder (and each division of any limited liability company
that is a subsidiary, joint venture or any other like term shall also constitute
such a person or entity). (d) Section 2.14 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows: Section 2.14 Alternate
Rate of Interest. (a) If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing: (i) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period (and the circumstances described in Section 2.14(b)(i) do not
exist); or (ii) the Administrative Agent is advised by the Required Lenders or
the Majority Lenders under the Revolving Facility of any Class that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; then the Administrative Agent shall give
notice thereof to the Borrowers and the Lenders by telephone or electronic means
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, and (y) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing. 6
#92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi007.jpg]
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) of this Section 2.14 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a) of
this Section 2.14 have not arisen but (w) the supervisor for the administrator
of the LIBO Rate has made a public statement that the administrator of the LIBO
Rate is insolvent (and there is no successor administrator that will continue
publication of the LIBO Rate), (x) the administrator of the LIBO Rate has made a
public statement identifying a specific date after which the LIBO Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Rate), (y)
the supervisor for the administrator of the LIBO Rate has made a public
statement identifying a specific date after which the LIBO Rate will permanently
or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the LIBO Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then-prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable,
including, without limitation, implementation of a Benchmark Replacement
Adjustment (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). Notwithstanding anything to the
contrary in Section 9.08, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this Section 2.14(b) (but, in the case of the circumstances
described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Rate for Dollars
for such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurocurrency
Borrowing, such 7 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi008.jpg]
Borrowing shall be made as an ABR Borrowing. Notwithstanding anything contained
herein to the contrary, if such alternate rate of interest as determined in this
paragraph is determined to be less than 0% per annum, such rate shall be deemed
to be 0% percent per annum for the purposes of this Agreement. (e) Article III
of the Credit Agreement is hereby amended to include the following Section 3.27,
to follow immediately after Section 3.26 appearing therein: Section 3.26
Beneficial Ownership Certification. As of the 2019 Term B Refinancing Effective
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects. (f) Section 4.01 of the Credit Agreement is hereby
amended by adding the following paragraph at the end of such Section:
Notwithstanding anything herein to the contrary, consistent with Section
2.21(c), the conditions precedent set forth under clauses (b) and (c) of this
Section 4.01 shall not apply to the incurrence of Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments except to the extent
such conditions precedent are required to be satisfied under the applicable
Incremental Assumption Agreement. (g) Section 5.04 of the Credit Agreement is
hereby amended deleting the “and” at the end of clause (g) thereof, replacing
the “,” at the end of clause (h) thereof with “and” and by adding the following
clause (i) immediately following clause (h) thereof: (i) promptly following any
request therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the USA PATRIOT Act, Beneficial
Ownership Regulation or other applicable anti-money laundering laws. (h) Article
VIII of the Credit Agreement is hereby amended to include the following Sections
8.16, to follow immediately after Section 8.15 appearing therein: Section 8.16
Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of the
date such person became a Lender party hereto, to, and (y) covenants, from the
date such person became a Lender party hereto to the date such person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that at least one of the following is and will be true: 8
#92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi009.jpg]
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or 9 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi010.jpg]
for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto). (i) Article IX of the Credit Agreement
is hereby amended to include the following Sections 9.25, to follow immediately
after Section 9.24 appearing therein: Section 9.25 Acknowledgement Regarding Any
Supported QFCs. To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Hedging Agreements or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree, with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States), that in the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC) from such Covered Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without 10
#92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi011.jpg]
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. SECTION 5. Representations of the Borrowers. The Borrowers
represent and warrant that: (a) the representations and warranties set forth in
the Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the 2019 Refinancing Effective Date after giving
effect hereto with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date);
provided, that the representations contained in Section 3.19 of the Credit
Agreement shall be true and correct on and as of the 2019 Refinancing Effective
Date as if the references therein to the “Third Restatement Effective Date” were
references to the “2019 Refinancing Effective Date” and any references therein
to “Transactions” are deemed to include the Refinancings contemplated hereby;
and (b) no Event of Default or Default was continuing on and as of the 2019
Refinancing Effective Date after giving effect hereto and to the extension of
credit requested to be made on the 2019 Refinancing Effective Date. SECTION 6.
Conditions. This Agreement shall become effective as of the first date (the
“2019 Refinancing Effective Date”) when each of the following conditions shall
have been satisfied: (a) the Administrative Agent shall have received from each
Loan Party, the Refinancing Term Lender, the Revolving Facility Lenders (which,
immediately following the effectiveness hereof, constitute the Required Lenders)
and the Administrative Agent (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement; (b) the representations and warranties set forth in Section 5
above shall be true and correct as of the 2019 Refinancing Effective Date; (c)
the Administrative Agent shall have received a certificate, dated the 2019
Refinancing Effective Date and executed by a Responsible Officer of the
Borrowers, confirming the accuracy of the representations and warranties set
forth in Section 5 above; (d) a Borrowing Request relating to the Refinancing
Term Loans and a prepayment notice relating to the Term B Loan Repayment Amounts
shall have been delivered in accordance with Section 2.10(d) of the Credit
Agreement; 11 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi012.jpg]
(e) the Administrative Agent shall have received, on behalf of itself, the
Revolving Facility Lenders, and the Refinancing Term Lender, a favorable written
opinion from each of (i) Quarles & Brady LLP, special counsel for the Loan
Parties and (ii) Morgan, Lewis & Bockius, LLP, New York counsel for the Loan
Parties, in each case (A) dated as of the 2019 Refinancing Effective Date, (B)
addressed to the Administrative Agent, the Refinancing Term Lender and the
Revolving Facility Lenders and (C) in form and substance reasonably satisfactory
to the Administrative Agent and covering such other matters relating to this
Agreement as the Administrative Agent shall reasonably request; (f) the
Administrative Agent shall have received board resolutions and other customary
closing certificates and documentation consistent with those delivered on the
Third Amendment Effective Date and such additional customary documents and
filings as the Administrative Agent may reasonably require to assure that the
Refinancing Term Loans contemplated hereby are secured by the Collateral ratably
with the existing Revolving Facility and Term B Loans; (g) the payment of the
Term B Loan Repayment Amounts by the Borrowers to the Administrative Agent for
the accounts of the existing Term B Lenders shall occur substantially
simultaneously with the Borrowing of such Refinancing Term Loans; (h) all
reasonable and documented out-of-pocket fees and expenses (including reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP) owing by the
Borrowers to the Administrative Agent and invoiced prior to the date hereof
shall have been paid in full; and (i) to the extent a Borrower qualifies as a
“legal entity customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), the Borrower shall have delivered, at least three (3) Business
Days prior to the 2019 Refinancing Effective Date, to each Lender that so
requests at least five (5) Business Days prior to the 2019 Refinancing Effective
Date, a certification regarding beneficial ownership required by the Beneficial
Ownership Regulation in relation to such Borrower. SECTION 7. Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. SECTION 8. Confirmation of Guaranties and Security
Interests. By signing this Agreement, each Loan Party hereby confirms that (i)
the obligations of the Loan Parties under the Credit Agreement as modified
hereby (including with respect to the Refinancing Term Loans and loans and
participations thereunder) and the other Loan Documents (x) are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Collateral Agreement and the other Loan Documents and (y) constitute
Obligations and (ii) notwithstanding the effectiveness of the terms hereof, the
Collateral Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects.
Each Loan Party ratifies and confirms that all Liens granted, conveyed, or
assigned to any Agent by such Person pursuant to each Loan Document to which it
is a party remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Obligations as increased
hereby. 12 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi013.jpg]
SECTION 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment. SECTION 10. Titles and Roles. With respect to
this Agreement, each of the institutions listed below shall have the titles and
roles set forth opposite its name. Institution Title(s) and Role(s) Credit
Suisse Loan Funding LLC Lead-Left Arranger and Lead-Left Bookrunner BMO Capital
Markets Corp. Joint Lead Arranger Citigroup Global Markets Inc. Joint Lead
Arranger Deutsche Bank Securities Inc. Joint Lead Arranger Barclays Bank PLC
Joint Bookrunner Mizuho Bank, Ltd. Joint Bookrunner UBS Securities LLC Joint
Bookrunner SECTION 11. Miscellaneous. The provisions of Sections 9.02 (Survival
of Agreement); 9.05 (Expenses; Indemnity); 9.11 (Waiver of Jury Trial); 9.15
(Jurisdiction; Consent to Service of Process) and 9.16 (Confidentiality) of the
Credit Agreement as amended by this Agreement shall apply with like effect to
this Agreement. This Agreement shall constitute a Loan Document for all purposes
of the Credit Agreement and the other Loan Documents. The parties hereto
expressly acknowledge that it is not their intention that this Agreement or any
of the other Loan Documents executed or delivered pursuant hereto constitute a
novation of any of the obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, but a modification thereof pursuant
to the terms contained herein. The Borrowers shall pay all reasonable fees,
costs and expenses of the Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby. [Signature Pages Follow] 13 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi014.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. CHASE ACQUISITION I, INC. RBS
GLOBAL, INC. REXNORD LLC AMERICAN DRYER, LLC CAMBRIDGE INTERNATIONAL, INC. CENTA
CORPORATION CLINE ACQUISITION CORP. GREEN TURTLE AMERICAS LTD. KRIKLES, INC.
OEI, INC. OEP, INC. PRECISION GEAR LLC MERIT GEAR LLC PT COMPONENTS, INC. RBS
ACQUISITION CORPORATION RBS CHINA HOLDINGS, L.L.C REXNORD INDUSTRIES, LLC
REXNORD INTERNATIONAL INC. REXNORD-ZURN HOLDINGS, INC. THE FALK SERVICE
CORPORATION WORLD DRYER CHINA, LLC WORLD DRYER CORPORATION ZURCO, INC. ZURN
INDUSTRIES, LLC ZURN INTERNATIONAL, INC. ZURN PEX, INC. By: /s/ Patricia Whaley
Name: Patricia Whaley Title: Vice President, General Counsel and Secretary
[Signature Page to Incremental Assumption Agreement (2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi015.jpg]
ADMINISTRATIVE AGENT CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent By: /s/ Judith E. Smith Name: Judith E. Smith Title: Authorized Signatory
By: /s/ Lingzi Huang Name: Lingzi Huang Title: Authorized Signatory [Signature
Page to Incremental Assumption Agreement (2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi016.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Refinancing Term Lender By: /s/
Judith E. Smith Name: Judith E. Smith Title: Authorized Signatory By: /s/ Lingzi
Huang Name: Lingzi Huang Title: Authorized Signatory [Signature Page to
Incremental Assumption Agreement (2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi017.jpg]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Revolving Facility Lender By: /s/
Judith E. Smith Name: Judith E. Smith Title: Authorized Signatory By: /s/ Lingzi
Huang Name: Lingzi Huang Title: Authorized Signatory [Signature Page to
Incremental Assumption Agreement (2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi018.jpg]
DEUTSCHE BANK AG NEW YORK BRANCH, as Revolving Facility Lender By: /s/ Michael
Strobel Name: Michael Strobel Title: Vice President By: /s/ Yumi Okabe Name:
Yumi Okabe Title: Vice President [Signature Page to Incremental Assumption
Agreement (2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi019.jpg]
BMO HARRIS BANK N.A., as Revolving Facility Lender By: /s/ Anthony W. Bartell
Name: Anthony W. Bartell Title: Senior Vice President and Director [Signature
Page to Incremental Assumption Agreement (2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi020.jpg]
CITIBANK, N.A., as Revolving Facility Lender By: /s/ Matthew S. Burke Name:
Matthew S. Burke Title: Vice President [Signature Page to Incremental Assumption
Agreement (2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi021.jpg]
BARCLAYS BANK PLC, as Revolving Facility Lender By: /s/ Sean Duggan Name: Sean
Duggan Title: Vice President [Signature Page to Incremental Assumption Agreement
(2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi022.jpg]
UBS AG, STAMFORD BRANCH, as Revolving Facility Lender By: /s/ Darlene Arias
Name: Darlene Arias Title: Director By: /s/ Houssem Daly Name: Houssem Daly
Title: Associate Director [Signature Page to Incremental Assumption Agreement
(2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi023.jpg]
MIZUHO BANK, LTD., as Revolving Facility Lender By: /s/ Donna DeMagistris Name:
Donna DeMagistris Title: Authorized Signatory [Signature Page to Incremental
Assumption Agreement (2019)] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi024.jpg]
Schedule I REFINANCING TERM LOAN COMMITMENTS Refinancing Term Lender Refinancing
Term Loan Commitment Credit Suisse AG, Cayman Islands Branch $725,000,000 Total
$725,000,000 #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi025.jpg]
EXHIBIT A NOTICE REQUESTING REFINANCING TERM LOAN Date: November 14, 2019 To:
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) under that certain Third Amended and Restated First Lien Credit
Agreement dated as of August 21, 2013 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”) among
Chase Acquisition I, Inc., RBS Global, Inc. (“RBS Global”), Rexnord LLC
(“Rexnord” and, together with RBS Global, the “Borrowers”), the Lenders party
thereto from time to time as lenders and agents, the Issuing Lenders party
thereto from time to time and the Administrative Agent. Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
Borrowers hereby request the following: (a) a Refinancing Term Loan in an amount
set forth below to be made under the Credit Agreement on November 21, 2019 (the
“Effective Date”). The Net Proceeds of such Refinancing Term Loan will be used
to repay the entire outstanding amount of Term B Loans. Amount of Refinancing
Term Loan being requested: $725,000,000 The Borrowers hereby further request
that, from and after the Effective Date, the Refinancing Term Loan requested
hereby be a Term B Loan for all purposes under the Credit Agreement. This Notice
does not create an obligation on the part of the Borrowers to consummate the
Refinancing Term Loan. [Signature page follows] #92609711v8



--------------------------------------------------------------------------------



 
[exhibit101executionversi026.jpg]
This Notice is issued pursuant to and is subject to the Credit Agreement and is
executed as of the date set forth above. RBS GLOBAL, INC. REXNORD LLC By: /s/
Mark W. Peterson Name: Mark W. Peterson Title: Senior Vice President and Chief
Financial Officer of each above- named entity [Signature Page to Notice
Requesting Refinancing Term Loan]



--------------------------------------------------------------------------------



 